     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 1 of 11 Page ID #:1




 1   Christopher J. Reichman SBN 250485
     PRATO & REICHMAN, APC
 2   8555 Aero Drive, Suite 303
 3   San Diego, CA 92123
     Telephone: 619-683-7971
 4
     Email: chrisr@prato-reichman.com
 5
 6   Attorney for Plaintiff Terry Fabricant and
     the Proposed Class
 7
 8
                         UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually
11   and on behalf of all others similarly         Case No.
12   situated,
13                                                 COMPLAINT FOR:
                        Plaintiff,                   1. VIOLATIONS OF THE
14                                                      TELEPHONE CONSUMER
           v.
15                                                      PROTECTION ACT, 47 U.S.C.
                                                        § 227(b)
16   NET ELEMENT, INC. d/b/a UNIFIED                 2. KNOWING OR WILLFUL
17   PAYMENTS                                           VIOLATIONS OF THE
                                                        TELEPHONE CONSUMER
18                                                      PROTECTION ACT, 47 U.S.C.
                        Defendant.
19                                                      § 227(b)
20
21                                                 Class Action

22                                                 DEMAND FOR JURY TRIAL
23
24
25
26
27
28
                                             -1-
                                       COMPL.
                            Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 2 of 11 Page ID #:2




 1          Plaintiff TERRY FABRICANT (“Plaintiff”), by his undersigned counsel, for
 2   this class action complaint against Defendant NET ELEMENT, INC. d/b/a
 3   UNIFIED PAYMENTS,” and its present, former, or future direct and indirect
 4   parent companies, subsidiaries, affiliates, agents, and/or other related entities
 5   (“Unified Payments” or “Defendant”), alleges as follows:
 6                                   I.          INTRODUCTION
 7          1.    Nature of Action. Plaintiff, individually and as class representative
 8   for all others similarly situated, brings this action against Defendant for violations
 9   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
10                                        II.         PARTIES
11          2.    Plaintiff Terry Fabricant is an individual residing in California, in this
12   District.
13          3.    Defendant is a Delaware corporation with its principal place of
14   business in Miami, Florida and a registered agent of Jeffrey Ginsberg, 3363 NE
15   163rd St., Suite 705 in North Miami Beach, FL 33160.
16          4.    Defendant does business in California and throughout the United
17   States, including sending telemarketing calls into this district, as it did with the
18   Plaintiff.
19                      III.          JURISDICTION AND VENUE
20          5.    Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
21   claims pursuant to 28 U.S.C. § 1331 because they arise under a law of the United
22   States: 47 U.S.C. § 227.
23          6.    Personal Jurisdiction. This Court has personal jurisdiction over
24   Defendant because the challenged calls at the heart of this case were directed by it
25   into California.
26          7.    Venue. Venue is proper in this District pursuant to 28 U.S.C. §
27   1391(b)(1)-(2) because Plaintiff resides in this District and the challenged calls at
28   the heart of this case were directed by Defendant into this District.
                                                -2-
                                          COMPL.
                               Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 3 of 11 Page ID #:3




 1   IV.          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
 2                                       47 U.S.C. § 227
 3   The History of the TCPA
 4         8.     In 1991, Congress enacted the TCPA in response to a growing number
 5   of consumer complaints regarding certain telemarketing practices.
 6         9.     The TCPA makes it unlawful “to make any call (other than a call
 7   made for emergency purposes or made with the prior express consent of the called
 8   party) using an automatic telephone dialing system or an artificial or prerecorded
 9   voice . . . to any telephone number assigned to a . . . cellular telephone service.” 47
10   U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to people
11   who receive calls in violation of § 227(b)(1)(A). Id. § 227(b)(3).
12         10.    According to findings by the Federal Communication Commission
13   (“FCC”), the agency Congress vested with authority to issue regulations
14   implementing the TCPA, such calls are prohibited because, as Congress found,
15   automated or prerecorded telephone calls are a greater nuisance and invasion of
16   privacy than live solicitation calls, and can be costly and inconvenient.
17         11.    The FCC also recognized that “wireless customers are charged for
18   incoming calls whether they pay in advance or after the minutes are used.” In re
19   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC
20   Rcd. 14014, 14115 ¶ 165 (2003).
21         12.    Since 2013, the FCC has required “prior express written consent” for
22   all autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers
23   and residential lines. Specifically, it ordered:
24                [A] consumer’s written consent to receive telemarketing
25                robocalls must be signed and be sufficient to show that
                  the consumer: (1) received “clear and conspicuous
26                disclosure” of the consequences of providing the
27                requested consent, i.e., that the consumer will receive
                  future calls that deliver prerecorded messages by or on
28                behalf of a specific seller; and (2) having received this
                                            -3-
                                          COMPL.
                             Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 4 of 11 Page ID #:4




 1               information, agrees unambiguously to receive such calls
                 at a telephone number the consumer designates. In
 2               addition, the written agreement must be obtained
 3               “without requiring, directly or indirectly, that the
                 agreement be executed as a condition of purchasing any
 4
                 good or service.”
 5
     In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
 6
     27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote omitted).
 7
     The Growing Problem of Automated Telemarketing
 8
           13.   “Robocalls and telemarketing calls are currently the number one
 9
     source of consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls
10
     (July 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-
11
     robocalls (statement of FCC chairman).
12
           14.   “The FTC receives more complaints about unwanted calls than all
13
     other complaints combined.” Staff of the Federal Trade Commission’s Bureau of
14
     Consumer Protection, In re Rules and Regulations Implementing the Telephone
15
     Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket
16
     No. 02-278, at 2 (2016),
17
     https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-
18
     ftc-bureau-consumer-protection-federal-communications-commission-
19
     rulesregulations/160616robocallscomment.pdf.
20
           15.   In fiscal year 2017, the FTC received 4,501,967 complaints about
21
     robocalls, compared with 3,401,614 in 2016. Federal Trade Commission, FTC
22
     Releases FY 2017 National Do Not Call Registry Data Book and DNC Mini Site
23
     (Dec. 18, 2017), https://www.ftc.gov/news-events/press-releases/2017/12/ftc-
24
     releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.
25
           16.   The New York Times recently reported on the skyrocketing number of
26
     robocall complaints and widespread outrage about illegal telemarketing. Tara
27
     Siegel Bernard, Yes, It’s Bad. Robocalls, and Their Scams, Are Surging, N.Y.
28
                                        -4-
                                       COMPL.
                            Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 5 of 11 Page ID #:5




 1   Times (May 6, 2018), https://www.nytimes.com/2018/05/06/your-
 2   money/robocalls-riseillegal.html; see also Katherine Bindley, Why Are There So
 3   Many Robocalls? Here’s What You Can Do About Them, Wall St. J. (July 4, 2018),
 4   https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-
 5   can-do-about-them-1530610203.
 6           17.   Even more recently, a technology provider combating robocalls
 7   warned that nearly half of all calls to cell phones next year will be fraudulent. Press
 8   Release, First Orion, Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by
 9   2019 (Sept. 12, 2018), https://www.prnewswire.com/news-releases/nearly-50-of-
10   us-mobile-traffic-will-be-scam-calls-by-2019-300711028.html
11                         V.            FACTUAL ALLEGATIONS
12           18.   Defendant is a company that sells electronic payment services to
13   businesses.
14           19.   One of Defendant’s strategies for marketing its services and
15   generating new customers is telemarketing.
16           20.   Defendant’s strategy for generating new customers involves the use of
17   an automatic telephone dialing system (“ATDS”) to solicit business.
18           21.   Defendant uses ATDSs that have the capacity to store or produce
19   telephone numbers to be called.
20           22.   Defendant’s ATDSs include predictive dialers.
21           23.   Recipients of these calls, including Plaintiff, did not consent to receive
22   them.
23           24.   Plaintiff is, and at all times mentioned herein was, a “person” as
24   defined by 47 U.S.C. § 153(39).
25   The Automated Telemarketing Call From Defendant to a Number Listed on the
26   National Do Not Call Registry
27           25.   Plaintiff’s telephone number, (818)-352-XXXX, is registered to a
28   cellular telephone service, which is the number he received the call on.
                                            -5-
                                           COMPL.
                                Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 6 of 11 Page ID #:6




 1         26.    It has been on the National Do Not Call Registry since 2008.
 2         27.    On January 22, 2019 around 11:53 AM PST, the Plaintiff received a
 3   call from the Defendant.
 4         28.    The caller ID showed the telephone call was from (407) 577-0551.
 5         29.    Plaintiff answered.
 6         30.    Unlike on a normal call, no one promptly announced herself to
 7   Plaintiff. Instead, Plaintiff heard an unnatural click and pause.
 8         31.    Eventually, however, a live salesperson did come on the line.
 9         32.    The salesperson claimed that their company was in payment solutions
10   and pitched Plaintiff on using their services.
11         33.    In order to identify the caller, Plaintiff provided his email address to
12   receive more information to identify the caller.
13         34.    The Plaintiff received an e-mail from “meesha@paymentclub.com”
14   confirming the telemarketing calls.
15         35.    The call was not necessitated by an emergency.
16         36.    All parties were in the United States during the call.
17         37.    Plaintiff’s privacy has been violated by the above-described
18   telemarketing robocalls from, or on behalf of, Defendant. The calls were an
19   annoying, harassing nuisance.
20         38.    Plaintiff and all members of the Class, defined below, have been
21   harmed by the acts of Defendant because their privacy has been violated, they were
22   annoyed and harassed, and, in some instances, they were charged for incoming
23   calls. The calls occupied their cellular telephone lines, rendering them unavailable
24   for legitimate communication.
25                    VI.          CLASS ACTION ALLEGATIONS
26         39.    Class Definition. Pursuant to Federal Rule of Civil Procedure
27   23(b)(2) and (b)(3), Plaintiff brings this case on behalf of a class (the “Class”)
28   defined as follows: All persons to whom: (a) Defendant and/or a third party acting
                                           -6-
                                        COMPL.
                             Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 7 of 11 Page ID #:7




 1   on Defendant’s behalf made one or more non-emergency telephone calls; (b)
 2   promoting Defendant’s goods or services; (c) to a cellular telephone number; (d)
 3   through the use of an automatic telephone dialing system or an artificial or
 4   prerecorded voice; (e) at any time in the period that begins four years before the
 5   date of filing the original complaint in this case and ends at the date of trial.
 6         40.     Exclusions. Excluded from the Class are Defendant, any entity in
 7   which Defendant has a controlling interest or that has a controlling interest in
 8   Defendant, the judges to whom this case is assigned and the legal representatives,
 9   assignees, and successors and immediate family members of all of the foregoing.
10         41.     Numerosity. The Class is so numerous that joinder of all its members
11   is impracticable. On information and belief, the Class has more than 100
12   members. Moreover, the disposition of the claims of the Class in a single action
13   will provide substantial benefits to all parties and the Court.
14         42.     Commonality. The key questions driving the outcome of this dispute
15   have the same answers for all Class members. Those questions include, but are not
16   limited to, the following:
17                 a.    Whether Defendant used an ATDS, as defined by Marks v.
18   Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018);
19                 b.    Whether Defendant purchased batches of leads of prospects
20   who had not consented to be called by it;
21                 c.    Whether Defendant’s calls are placed from within the United
22   States;
23                 d.    Whether Defendant’s violations of the TCPA were knowing
24   and willful
25                 e.    Whether Defendant is liable for ATDS-generated and/or
26   automated or prerecorded calls promoting its products made by third parties; and
27                 f.    Whether Defendant should be enjoined from engaging in
28   similar nonconsensual telemarketing in the future.
                                            -7-
                                         COMPL.
                              Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 8 of 11 Page ID #:8




 1         43.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
 2   Plaintiff’s claims and those of the Class arise out of the same course of conduct by
 3   Defendant and are based on the same legal and remedial theories.
 4         44.    Adequacy. Plaintiff will fairly and adequately protect the interests of
 5   the Class. Plaintiff has retained competent and capable counsel with experience in
 6   TCPA class litigation. Plaintiff and his counsel are committed to prosecuting this
 7   action vigorously on behalf of the Class and have the financial resources to do so.
 8   Neither Plaintiff nor his counsel has interests contrary to or conflicting with those
 9   of the proposed Class.
10         45.    Predominance. Defendant has engaged in a common course of
11   conduct toward Plaintiff and members of the Class. The common issues arising
12   from this conduct that affect Plaintiff and members of the Class predominate over
13   any individual issues. For example, the TCPA’s statutory damages obviate the
14   need for mini-trials on actual damages. Adjudication of these common issues in a
15   single action has important advantages, including judicial economy.
16         46.    Superiority. A class action is the superior method for the fair and
17   efficient adjudication of this controversy. Classwide relief is essential to compel
18   Defendant to comply with the TCPA. The interest of individual members of the
19   Class in individually controlling the prosecution of separate claims against
20   Defendant is small because the damages in an individual action for violation of the
21   TCPA are dwarfed by the cost of prosecution. Management of these claims is
22   likely to present significantly fewer difficulties than are presented in many class
23   actions because the calls at issue are automated and because the TCPA lays down
24   bright-line standards for liability and damages. Class treatment is superior to
25   thousands of individual suits because it conserves judicial resources, promotes
26   consistency and efficiency of adjudication, provides a forum for small claimants
27   and deters illegal activities. There will be no significant difficulty in the
28   management of this case as a class action.
                                           -8-
                                         COMPL.
                              Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 9 of 11 Page ID #:9




 1         47.    Only 1 in 7 million robocalls results in the filing of a federal TCPA
 2   suit. Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion
 3   Robocalls Last Year, NBC News (Jan. 17, 2018),
 4   https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-
 5   received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
 6   WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),
 7   https://webrecon.com/webrecon-stats-fordec-2017-year-in-review/ (4,392 TCPA
 8   complaints). Except to the extent that they are remedied by class actions, the other
 9   6,999,999 are made with impunity.
10         48.    Injunctive and Declaratory Relief is Appropriate. Defendant has acted
11   on grounds generally applicable to the Class, thereby making final injunctive relief
12   and corresponding declaratory relief with respect to the Class appropriate on a
13   classwide basis.
14         49.    Notice. Plaintiff anticipates that the mailing address and/or electronic
15   mailing address of Class members will be obtained during discovery from
16   Defendant’s calling records (potentially in conjunction with third-party databases
17   that map phone numbers to such addresses). Plaintiff anticipates that Class counsel
18   will notify Class members in writing at such addresses.
19                      VII.           FIRST CLAIM FOR RELIEF
20         (Violations of the Telephone Consumer Protection Act, 47 U.S.C. §
21                                    227(b)(1)(A))

22         50.    Plaintiff realleges and incorporates by reference each and every
23   allegation set forth in the preceding paragraphs.
24         51.    The foregoing acts and omissions of Defendant and/or its affiliates or
25   agents, and/or other persons or entities acting on Defendant’s behalf, constitute
26   numerous violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making non-
27   emergency calls to the cellular telephone numbers of Plaintiff and members of the
28   Class using an ATDS and/or artificial or prerecorded voice.
                                           -9-
                                          COMPL.
                               Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 10 of 11 Page ID #:10




 1          52.    Therefore, Plaintiff and members of the Class are entitled to an award
 2    of $500 in damages for each and every call made to their cellular telephone
 3    numbers using an ATDS and/or artificial or prerecorded voice in violation of the
 4    statute. 47 U.S.C. § 227(b)(3)(B).
 5          53.    Plaintiff and members of the Class are also entitled to and do seek
 6    injunctive relief prohibiting Defendant, its affiliates and agents, and any other
 7    persons or entities acting on its behalf from violating the TCPA, 47 U.S.C. §
 8    227(b)(1)(A), by making calls, except for emergency purposes, to any cellular
 9    telephone numbers using an ATDS and/or artificial or prerecorded voice.
10                    VIII.           SECOND CLAIM FOR RELIEF
11      (Knowing and/or Willful Violations of the Telephone Consumer Protection
12                           Act, 47 U.S.C. § 227(b)(1)(A))

13          54.    Plaintiff realleges and incorporates by reference each and every
14    allegation set forth in the preceding paragraphs.
15          55.    As a result of knowing and/or willful violations of the TCPA, 47
16    U.S.C. § 227(b)(1)(A), by Defendant, its affiliates or agents, and/or other persons
17    or entities acting on its behalf, Plaintiff and members of the Class are entitled to
18    treble damages of up to $1,500 for each and every call made to their cellular
19    telephone numbers using an ATDS and/or artificial or prerecorded voice in
20    violation of the statute. 47 U.S.C. § 227(b)(3).
21                            IX.          PRAYER FOR RELIEF
22          WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
23    the Class, prays for judgment against Defendant as follows:
24          A.     Certification of the proposed Class;
25          B.     Appointment of Plaintiff as representative of the Class;
26          C.     Appointment of the undersigned counsel as counsel for the Class;
27          D.     A declaration that actions complained of herein by Defendant and/or
28    its affiliates, agents, or related entities violate the TCPA;
                                           - 10 -
                                          COMPL.
                               Fabricant v. Net Element, Inc.
     Case 2:19-cv-02451-ODW-AS Document 1 Filed 04/01/19 Page 11 of 11 Page ID #:11




 1           E.       An order enjoining Defendant and its affiliates, agents and related
 2    entities from engaging in the unlawful conduct set forth herein;
 3           F.       An award to Plaintiff and the Class of damages, as allowed by law;
 4           G.       An award to Plaintiff and the Class of attorney’s fees and costs, as
 5    allowed by law and/or equity;
 6           H.       Leave to amend this Complaint to conform to the evidence presented
 7    at trial; and
 8           I.       Orders granting such other and further relief as the Court deems
 9    necessary, just and proper.
10                               X.          DEMAND FOR JURY
11           Plaintiff demands a trial by jury for all issues so triable.
12
13
      DATED: March 25, 2018                           PRATO & REICHMAN, APC
14
15
16
                                                      /s/Christopher J. Reichman, Esq.
17                                                    By: Christopher J. Reichman, Esq.
18                                                    Prato & Reichman, APC
                                                      Attorney for Plaintiff Terry Fabricant
19                                                    and the Proposed Class
20
21
22
23
24
25
26
27
28
                                            - 11 -
                                           COMPL.
                                Fabricant v. Net Element, Inc.
